FILED
                             NOT FOR PUBLICATION                            JUL 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHU XIONG DONG,                                  No. 08-74954

               Petitioner,                       Agency No. A095-448-360

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Shu Xiong Dong, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Lin v. Holder, 588 F.3d 981,

984 (9th Cir. 2009). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Dong’s motion to reopen as

untimely because it was filed more than 90 days after the entry of the agency’s

final administrative order and Dong failed to show changed circumstances in China

in order to qualify for the regulatory exception to the filing deadline. See 8 C.F.R.

§ 1003.2(c)(2), (c)(3)(ii); Lin, 588 F.3d at 988-89 (record did not show material

change in enforcement of family planning laws sufficient to establish changed

country conditions and excuse an untimely motion to reopen); He v. Gonzales, 501

F.3d 1128, 1132 (9th Cir. 2007) (a change in personal circumstances does not

establish changed country conditions).

      We decline to address Dong’s contention that he suffered past persecution in

China because it was not addressed by the BIA and Dong does not argue that the

BIA erred. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (review is

limited to actual grounds relied upon by the BIA).

      We lack jurisdiction to review Dong’s claims regarding humanitarian relief

and extreme hardship because he failed to exhaust these claims before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    08-74954